EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher McDonald on 11 FEB 2021.
The application has been amended as follows: 


Amendments to the Claims:
Amend the claims below as indicated.  
All other pending claims remain unchanged.
(Currently Amended)  A separation disc for a centrifugal separator, comprising: 
an outer surface and an inner surface;
a plurality of small-sized spacing members extending a predetermined height from at least one of the inner surface and the outer surface for providing an interspace between mutually adjacent separation discs in a stack of separation discs, the small-sized spacing members having a width less than 1.5 mm along one of the inner surface and the outer surface of the separation disc; and
a distribution pattern of the small-sized spacing members to provide equidistant interspaces in the compressed disc stack, 
wherein the separation disc has a truncated conical shape,
wherein a thickness of the separation disc is less than 0.4 mm, 
wherein an outer diameter of the separation disc is at least 400 mm, 
wherein the small-sized spacing members are distributed on one of the inner surface and the outer surface of the separation disc at a distance in the range of 10 – 60 mm from each other, 
wherein the small-sized spacing members are spot-formed, and 
wherein the width of the small-sized spacing members corresponds to a diameter of the small-sized spacing members.

9. (Currently Amended)  A stack of separation discs for a centrifugal separator, the stack of separation discs comprising: 
a plurality of separation discs of metal material adapted to be compressed in the stack of separation discs inside a centrifugal rotor for separating a liquid mixture, wherein each separation disc of the plurality of separation discs comprises: 
a truncated conical shape having an inner surface and an outer surface;
a plurality of small-sized spacing members extending a predetermined height from at least one of the inner surface and the outer surface for providing interspaces between mutually adjacent separation discs in the stack, a width of which is less than 1.5 mm along one of the inner surface and the outer surface of each separation disc, a 
wherein the thickness of each separation disc is less than 0.4 mm, 
wherein the outer diameter of each separation disc is at least 400 mm, 
wherein the small-sized spacing members are distributed on one of the inner surface and the outer surface of each separation disc at a distance in the range of 10 – 60 mm from each other,
wherein the small-sized spacing members are spot-formed, and 
whereinthe width of the small-sized spacing members corresponds to a diameter of the small-sized spacing members.

Claim 18, line 2:  replace “17” with --15--.

Claim 19, line 2:  replace “17” with --15--.

*  *  *
The above changes were requested by Applicant and the examiner to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112, second paragraph and to improve the clarity/consistency of the claim language and format.  Claims 18 and 19 were revised to depend from independent claim 15 instead of cancelled claim 17.  The revisions herein were not made in view of any prior art issues.

The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks filed 13 NOV 2020.  Moreover, as a follow-up to the interview of     3 FEB 2021, and to clarify the scope of the allowed claims, the examiner states that the   
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





11 February 2021